EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, line 2, “grove” was changed to --groove--;
Claim 24, line 2, “grove” was changed to --groove--;
Claim 27 was rewritten as: 
--27.  An assembly system for storing water underground, wherein the assembly system is comprised of a plurality of individual adjoining rectangular modules forming a rectangular tessellation configuration, 
wherein each rectangular module is comprised of a rectangular top, a combination of walls and/or legs extending downward from said rectangular top depending on their position within the assembly, 
wherein modules along the perimeter of the assembly contain one wall to define the perimeter of the assembly to create an overall enclosed storage system, 

wherein said walls are defined by extending vertically downward from said rectangular top, along its edges so that said top and walls intercept one another at their ends, 
wherein said modules along the perimeter have one or two legs extending vertically from the rectangular, and positioned inward from the edges of the rectangular, and are positioned on sides of the rectangular top not having walls, 
wherein modules not along the perimeter of the assembly only having two or more legs extending vertically from the rectangular top, and positioned inward from the edges of the rectangular top, 
wherein said legs on modules not along the perimeter of the assembly having an orientation with two shorter legs running parallel to one another spaced apart having a length less than half the length of the rectangular top and two longer legs running perpendicular to the two shorter legs, and having a length less than half the length of the rectangular top,
wherein the resulting assembly of internal and perimeter modules is defined by only having perimeter walls, and multiple internal legs, said legs not in contact with one
another within modules or between adjacent modules, spaced out away from all adjacent legs by at least one foot but not more than twenty feet, and resulting in a system with no defined channels, 

wherein at least one said module has an access hole in its top for access into said assembly system after installation underground.--; and 
Claim 39, line 2, “grove” was changed to --groove--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As to claim 1,  the prior art of record fails to show or suggest in combination with the claim as a whole, wherein modules not along the perimeter of the assembly only having three legs extending vertically from the four-sided top, and positioned inward from the edges of the four-sided top, wherein said legs on modules not along the perimeter of the assembly having an orientation with two shorter legs running parallel to one another spaced apart having a length less than half the length of the four-sided top and one longer leg running perpendicular to the two shorter legs, and having a length more than half the length of the four-sided top, wherein the resulting assembly of internal and perimeter modules is defined by only having perimeter walls, and multiple internal legs, said legs not in contact with one another within modules or between adjacent modules, spaced out away from all adjacent legs by at least one foot but not more than ten feet, and resulting in a system with no defined channels.

As to claim 13, the prior art of record fails to show or suggest in combination with the claim as a whole, wherein said modules along the perimeter have one or two legs extending vertically from the four-sided top, and positioned inward from the edges of the four-sided top, and are positioned on sides of the four-sided top not having walls, wherein modules not along the perimeter of the assembly only having three legs extending vertically from the four-sided top, and positioned inward from the edges of the four-sided top, wherein the resulting assembly of internal and perimeter modules is defined by only having perimeter walls, and multiple internal legs, said legs not in
contact with one another within modules or between adjacent modules, spaced out
away from all adjacent legs by at least one foot but not more than ten feet, and
resulting in a system with no defined channels, wherein said modules of four-sided shaped assembly are arranged as a four-sided tiling in which four modules meet at each vertex such that all walls of all modules are of the same width and are assembled such that walls of adjacent modules are lined up symmetrically with walls of all other modules, resulting in only 90 degree angles at each vertex of all adjoined four-sided modules so four modules at a point make a full 360 degrees, wherein at least one said module has an access hole in its top for access into said assembly system after installation underground. 

As to claim 27, the prior art of record fails to show or suggest in combination with the claim as a whole,  wherein said modules along the perimeter have one or two legs extending vertically from the rectangular, and positioned inward from the edges of the rectangular, and are positioned on sides of the rectangular top not having walls,  wherein modules not along the perimeter of the assembly only having two or more legs extending vertically from the rectangular top, and positioned inward from the edges of the rectangular top,  wherein said legs on modules not along the perimeter of the assembly having an orientation with two shorter legs running parallel to one another spaced apart having a length less than half the length of the rectangular top and two longer legs running perpendicular to the two shorter legs, and having a length less than half the length of the rectangular top, wherein the resulting assembly of internal and perimeter modules is defined by only having perimeter walls, and multiple internal legs, said legs not in contact with one another within modules or between adjacent modules, spaced out away from all adjacent legs by at least one foot but not more than twenty feet, and resulting in a system with no defined channels.
The closest prior art such as Krichten et al (US 2007/0181197) and Allard et al (US 2009/0279953) disclose underground water storage systems; however, both are silent to the leg configuration as specifically recited in the claim.  
As to claim 29, the prior art of record fails to show or suggest in combination with the claim as a whole,  wherein modules of the assembly only having three legs 
The closest prior art such as Krichten et al (US 2007/0181197) and Allard et al (US 2009/0279953) disclose underground water storage systems; however, both are silent to the leg configuration as specifically recited in the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL